DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US20170307198A1).
Regarding claim 1, Shah discloses:
1. A light assembly mountable in an aperture formed in a railing, the assembly comprising: a. a housing (160);
b. first and second fasteners (166a, 166b); and,
c. first and second clamps (164 a 164b), the first clamp pivotally coupled to the housing via the first fastener, the second clamp pivotally coupled to the housing via the second fastener, the first and second clamps movable between a first position and another position, wherein the housing is inserted in the aperture when the first and second clamps are in the first position, and wherein the housing is retained in the aperture when the first and second clamps are in the other position (par 39-41, fig 1).
Shah does not disclose that the housing is retained in an aperture formed in a railing.


Regarding claim 2, Shah discloses:
2. The light assembly of claim 1, wherein the first and second clamps are in contact with the railing when the first and second clamps are in the other position (par 39-41).

Regarding claim 3, Shah discloses:
3. The light assembly of claim 1, wherein the housing comprises first and second channels (formed by 162a and 162b, fig 1), and wherein the first clamp is at least partially within the first channel and the second clamp is at least partially within the second channel when the first and second clamps are in the first position (par 39-41.

Regarding claim 4, Shah discloses:
4. The light assembly of claim 2, wherein when the first and second clamps move from the first position to the other position, the first and second clamps pivot outward with respect to the housing and toward the railing until the respective clamp contacts the railing (par 39-41).

Regarding claim 5, Shah discloses:
5. The light assembly of claim 2, wherein when the first and second clamps move from the other position to the first position, the first and second clamps move away from the railing 

Regarding claim 6, Shah discloses:
6. The light assembly of claim 1, wherein when the first and second fasteners are rotated in a first direction, the respective first and second clamps move from the first position to the other position, and wherein when the first and second fasteners are rotated in a second direction, the respective first and second clamps move from the other position to the first position (par 39-41).

Regarding claim 7, Shah discloses:
7. The light assembly of claim 1 further comprising a light source (425, par 57)).

Regarding claim 8, Shah discloses:
8. The light assembly of claim 1 further comprising a lens (212) coupled to the housing (fig 2).

Regarding claim 9, Shah discloses:
9. The light assembly of claim 8, but not wherein the lens includes first and second apertures extending therethrough, and wherein the first and second fasteners are accessible via the respective first and second apertures of the lens.


Regarding claim 10, Shah discloses:
10. The light assembly of claim 8, but not wherein the railing includes an outer wall, wherein the lens includes a top surface, and wherein the top surface of the lens is substantially flush with the outer wall of the railing when the first and second clamps are in the other position.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure the top surface of the lens was flush with the railing in order to prevent impeding the use of the railing by forcing a user to lift or remove their hand when using the railing as a walking guide.

Regarding claim 11, Shah discloses:
11. The light assembly of claim 8 but not further comprising a third fastener, wherein the housing includes a wall with at least one aperture extending therethrough, wherein the lens includes at least one aperture extending at least partially through the lens, wherein the at least one aperture extending through the wall of the housing substantially aligns with the at least one aperture at least partially extending through the lens to attach the lens to the housing via the third fastener.

Examiner notes that the lighting art is replete with examples of using set screws to hold lens, globes and the like to the light fixture.
	
Regarding claim 12, Shah discloses:
12. The light assembly of claim 7, wherein the light source comprises a light emitting diode printed circuit board (par 57).

Regarding claim 13, Shah discloses:
13. The light assembly of claim 1, wherein the light assembly is removable from the aperture formed in the railing when the first and second clamps are in the first position (par 39-41).
Regarding claim 14, Shah discloses:
14. A method of installing a light assembly to a structure, the structure having an aperture formed therein, the method comprising the steps of: a. providing the light assembly (fig 1), the light assembly including first and second clamps (164a 164b), first and second fasteners (166a, 166b), and a housing (160) including first and second channels (fig 1, fig 2 –formed via ridges 162a, 162b), wherein the first and second clamps are pivotally coupled to the housing via the respective first and second fasteners, and wherein the first and second clamps may be positioned at least partially in the respective first and second channels (par 39-41);

c. rotating the first fastener to pivot the first clamp outward with respect to the housing and move toward the railing until the first clamp contacts the structure (par 39-41); and,
d. rotating the second fastener to pivot the second clamp outward with respect to the housing and move toward the railing until the second clamp contacts the structure (par 39-41).
Shah does not disclose that the structure is a railing (Shah teaches ceiling, the tile, or the overheard structure , par 41).
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the light assembly in any desired aperture to provide illumination, including a railing.

Regarding claim 15, Shah discloses:
15. The method of claim 14 further comprising the step of removing the light assembly from the railing by rotating the first fastener to move the first clamp away from the railing and pivot inward with respect to the housing, and rotating the second fastener to move the second clamp away from the railing and pivot inward with respect to the housing (par 39-41). 

Regarding claim 16, Shah discloses:
16. A light assembly mountable to a fixture, the fixture having an aperture formed therein, the light assembly comprising:
a. a housing (160) including a perimeter (fig 1);
b. first and second fasteners (166a, 166b);

wherein when the first and second clamps are in the first position, the first and second clamps do not extend substantially beyond the perimeter of the housing and the light assembly may be inserted through the aperture formed in the fixture (par 39-41); and,
wherein when the first and second clamps are in the other position, the first and second clamps extend beyond the perimeter of the housing and retain the light assembly to the fixture (par 39-41).

Regarding claim 7, Shah discloses:
17. The light assembly of claim 16 further comprising: a. a light source (425); and,
b. a lens (212) coupled to the housing, wherein the lens at least partially covers the light source (fig 4).

Regarding claim 18, Shah discloses:
18. The light assembly of claim 16, wherein when the first and second clamps are in the first position (against the housing, the light assembly may be removed from the aperture formed in the fixture (par 39-41).

Regarding claim 19, Shah discloses:


Regarding claim 20, Shah discloses:
20. The light assembly of claim 16, wherein when the first and second clamps are in the other position (against ridges), the first and second clamps are in contact with the fixture (par 39-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Britt D Hanley/Primary Examiner, Art Unit 2875